              Case 2:21-cv-00519-RSL Document 17-1 Filed 06/11/21 Page 1 of 1




 1                                                THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                   )   No. CV21-519-RSL
 8                                               )
                     Plaintiff,                  )
 9                                               )   (PROPOSED) ORDER GRANTING
                v.                               )   SECOND UNOPPOSED MOTION TO
10                                               )   EXTEND TIME TO ANSWER
     GARY BOWSER,                                )
11                                               )
                     Defendant.                  )
12                                               )
13           THE COURT has considered the second unopposed motion to extend the time

14   for Mr. Bowser to answer the complaint to August 16, 2021.

15           IT IS NOW ORDERED that an answer to the complaint is due by August 16,

16   2021.

17           DONE this ___ day of June, 2021.

18
19                                              __________________________________
                                                ROBERT S. LASNIK
20                                              UNITED STATES DISTRICT JUDGE
21   Presented by:

22   s/ Michael Filipovic
     Federal Public Defender
23   Attorney for Gary Bowser (on a limited basis)
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND TIME TO ANSWER                            1601 Fifth Avenue, Suite 700
       (Nintendo v. Bowser, CV21-519-RSL) - 1                      Seattle, Washington 98101
                                                                              (206) 553-1100
